In order to support an appeal under section 2837 of Code 1907, there *Page 648 
must be a final judgment. An order staying proceedings is interlocutory and will not support an appeal, and a special finding of fact as provided by Code 1907, § 5360, is not a judgment, but takes the place of the verdict of a jury. We find no final judgment in the record that will support an appeal, and therefore the appeal must be dismissed.
We will say, however, with regard to the merits of the case, that the decisions in Archer v. Bank, 88 Ala. 249, 7 So. 53, and Steiner v. Bank, 115 Ala. 575, 22 So. 72, are determinative of plaintiff's rights.
The appeal is dismissed.